Citation Nr: 1038384	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-33 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disorder (GERD).

2.  Entitlement to an initial compensable rating for a service-
connected anxiety-disorder.

3.  Entitlement to an initial compensable rating for service-
connected lumbar spine strain.

4.  Entitlement to an initial compensable rating for service-
connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the Veteran's claim for service 
connection for GERD and granted noncompensable ratings for lumbar 
spine strain, headaches, and an anxiety disorder.  The case later 
came under the jurisdiction of the RO in St. Petersburg, Florida.

In June 2010, a hearing was held before the undersigned Veterans 
Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At the Veteran's June 2010 hearing, he indicated that he has 
received treatment for a gastrointestinal disorder and his 
service-connected back disability, headaches, and anxiety at the 
VA Outpatient Clinic in Fort Myers, Florida, the VA Medical 
Center in West Palm Beach, Florida, and the VA Medical Center in 
Bay Pines, Florida.  These records should be obtained before the 
Board renders a decision on his claims.

Additionally, in April 2007, the Veteran was provided with a VA 
general medical examination.  The examiner noted that the Veteran 
has experienced heart burn when he eats certain foods for the 
last 10 to 15 years, and that he has twice has endoscopies and x-
rays where no abnormalities were found.  The examiner determined, 
therefore, that GERD has not been documented, and that the 
Veteran's symptoms were likely due to hyperacidity.  The 
Veteran's service treatment records include the results of a 
barium contrast study in November 1992, which was normal, and a 
barium contrast study in January 1997, which showed normal 
esophagus motility, but free reflux from the stomach to the mid 
to upper esophagus.  Findings were also consistent with 
esophagitis, but no ulcers were seen.  The impression was of 
gastroesophageal reflux with evidence of peptic esophagitis.  It 
is unclear whether the endoscopy and x-ray records were reviewed 
by the examiner are the barium studies in the service treatment 
records from 1992 or 1997, or if this statement is based on a 
review of the Veteran's history.  

Therefore, any additional x-ray and endoscopy reports should be 
obtained and the Veteran should be provided with an additional VA 
examination, as the opinion rendered in April 2007 is not 
sufficient upon which to base a decision with regard to this 
claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate).  

In his November 2008 formal appeal, the Veteran contends that his 
lower back disability and headaches have worsened.  Review of the 
record shows that the Veteran's lower spine condition and 
headaches have not been evaluated since his April 2007 and June 
2007 VA examinations more than 3 years ago.  VA's duty to assist 
includes the conduct of a thorough and comprehensive VA 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the 
Board finds that a more contemporaneous VA examination is needed 
in order to assess the current severity of the Veteran's service-
connected lower back disability and headaches.

Lastly, the Veteran should be provided with an additional VA 
psychiatric examination in order to provide a current assessment 
of the level of severity of his service-connected generalized 
anxiety disorder, and to allow the examiner to review any his 
post-service treatment records that are not yet present in the 
claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that 
all notification and development actions 
required by the VCAA are fully complied with 
and satisfied. Specifically, the following 
should be accomplished:  
 
(a) Notify the Veteran of the information and 
evidence necessary to substantiate his claim 
for service connection for a gastrointestinal 
disorder.
 
(b) Notify the Veteran of the information and 
evidence he is responsible for providing; 
 
(c) Notify the Veteran of the information and 
evidence VA will attempt to obtain, e.g., 
that VA will make reasonable efforts to 
obtain relevant records not in the custody of 
a Federal department or agency and will make 
as many requests as are necessary to obtain 
relevant records from a Federal department or 
agency; 
 
(d) Provide the Veteran with an explanation 
as to the information or evidence needed to 
establish disability ratings and effective 
dates for his claim. 
 
2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the VA Outpatient Clinic in Fort Myers, 
Florida, the VA Medical Center in West Palm 
Beach, Florida, and the VA Medical Center in 
Bay Pines, Florida.

3.  Make appropriate efforts to identify and 
obtain the x-ray and endoscopy reports 
referred by the April 2007 VA examiner.

4.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any gastrointentestinal disorder 
found to be present.  The claims folder with 
service treatment records should be made 
available to the examiner(s) for review prior 
to the examination, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner(s) should provide a comprehensive 
report, and provide a complete rationale for 
any conclusions reached. 
 
For any gastrointestinal disorder found, the 
examiner(s) should provide an opinion as to 
whether there is a 50 percent probability or 
greater that the disabilities are related to 
the Veteran's active service.  Any opinion 
should be reconciled with the service 
treatment records. 

5.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the current severity of his low back 
disability.  All indicated tests and studies 
are to be performed. The claims folder must 
be made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiners should 
provide a response to each question or 
instruction posed, and should comment on the 
reliability of the all clinical findings 
observed.  If the examiners find that it is 
not feasible to answer any question, they 
should so indicate and include an 
explanation. 

The orthopedic examiner should respond to the 
following:  
 
(a) Note any limitation of motion in the 
thoracolumbar spine. 
 
(b) Indicate whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis. 
 
(c) Express an opinion on whether pain could 
significantly limit functional ability during 
flare-ups or when the lumbosacral spine is 
used repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or favorable, 
intermediate or unfavorable ankylosis due to 
pain on use or during flare-ups. 
 
The neurological examiner should: 
 
(a) Identify any neurological complaints or 
findings attributable to the lumbar spine, 
including whether there is any bowel or 
bladder impairment related to the low back 
disability, and provide a written discussion 
of the degree of residual weakness or sensory 
disturbances, and how it impacts on motor 
function of the lumbar spine. 
 
(b) Note whether any intervertebral disc 
syndrome that may be present results in 
incapacitating episodes and indicate the 
total duration of any of these episodes. 

6.  Schedule the Veteran for an appropriate 
examination to evaluate the current nature 
and severity of his service- connected 
headaches.  The claims folder should be made 
available to the examiner for review before 
the examination, and a notation to the effect 
that this record review took place should be 
included in the report. 
 
It is imperative that the examiner comment on 
the functional limitations caused by the 
headaches, including the frequency, duration, 
and symptomatology experienced during 
prostrating attacks, as well as the impact of 
the headaches on the Veteran's economic 
adaptability. 

7.  Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
of the service-connected anxiety disorder.  
The claims folder must be made available to 
the examiner for review before the 
examination.  All necessary tests and studies 
should be conducted.  Based upon the review 
of the record and the examination, the 
examiner should provide a Global Assessment 
of Functioning (GAF) Score.  

8.  The Veteran must be given adequate notice 
of the date and place of all requested 
examination.  The Veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
an adverse effect on his claim.

9.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

10.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

